DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-28, 31, 32, 34-37, 39, 41, 49 and 50 drawn to a peptide comprising SEQ ID NO: 84 and a conjugate, kit and pharmaceutical composition comprising the peptide thereof to in the reply filed on January 21, 2022 is acknowledged. Claims 43, 44, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
Status of Claims
Claims 17-28, 31, 32, 34-37, 39, 41, 43, 44, 46, 47, 49 and 50 are pending. Claims 43, 44, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 17-28, 31, 32, 34-37, 39, 41, 49 and 50 are under examination.
Priority
Applicant’s claim for the benefit of prior-filed application 62/728,526, filed September 7, 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The effective priority date for the claims under examination is September 7, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted August 10, 2021complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 23, 26, 27, 31, 32, 34, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIvor et al. (WO 2015/164627 A1; published 2015).
Regarding claim 17, McIvor et al. teach a CAR comprising a binding domain specific to 6 integrin. McIvor et al. teach the CAR comprises a 6 specific binding domain comprising the amino acid sequence RGDLAVLAQVART. See SEQ ID NO: 9, Tables 2, and page 2, lines 22-33. The amino acid sequence of the 6 specific binding domain corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V. See SEQ ID NO: 9. McIvor et al. teach the sequence binds to 6. See SEQ ID NO: 9. McIvor et al. teach the binding domain is fused to an Fc region by a glycine-serine linker (a moiety) or an intracellular domain comprising 4-1BB domain, CD3 domain and CD28 domain (a moiety). See the abstract; claims 1-8; and page 2, lines 22-32
Regarding claims 18 and 34, the binding domain is fused to an Fc region or an intracellular domain comprising 4-1BB domain, CD3 domain and CD28 domain (a therapeutic agent).
1X2DLX3X4LX5(X6)m(Q)nKVART is valine (V; Val).
Regarding claim 20, the amino acid residue corresponding to X2 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is glycine (G; Gly).
Regarding claim 21, the amino acid residue corresponding to X3 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is alanine (A; Ala).
Regarding claim 23, the amino acid residue corresponding to X5 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is alanine (A; Ala).
Regarding claim 26, there is no amino acid residue that corresponds to position X6 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART in the 6 specific binding domain comprising the amino acid sequence RGDLAVLAQVART taught by McIvor et al.; thus, the claimed variable “m” is 0.
Regarding claim 27, there is one “(Q)” residue preceding the amino acid sequence QVART in the in the 6 specific binding domain comprising the amino acid sequence RGDLAVLAQVART taught by McIvor et al.; thus, the claimed variable “n” is 1.
Regarding claim 31, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP §2112.01. The 6 specific binding domain comprising the amino acid sequence RGDLAVLAQVART is identical in structure to the claimed peptide that selectively binds  6integrin with a binding affinity that is at least 5-fold greater than the binding affinity of the peptide for 3 integrin or 8 integrin.

Regarding claim 49, the peptide is 13 amino acids in length.
Regarding claim 50, McIvor et al. teach the 6 specific binding domain comprising the amino acid sequence RGDLAVLAQVART. The amino acid sequence of the 6 specific binding domain corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V. See SEQ ID NO: 9. McIvor et al. teach the sequence binds to 6. See SEQ ID NO: 9.
Therefore, the teachings of McIvor et al. anticipate the claimed invention.

Claims 17-20, 23, 24, 27, 31,34,39,49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 2009/0123370 A1; published 2009).
Regarding claim 17, Howard et al. teach AV6 peptide ligands, P_INK-FMDV2_X and P_INK-FMDV2. See Table 4 and SEQ ID NOs: 36 and 38. The amino acid sequence of P_INK-FMDV2 is SAAARGDLEQLAQKVARTLP. The peptide P_INK-FMDV2 comprises an amino acid sequence that corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V, m is 1 and n is 1. The amino acid sequence of P_INK-FMDV2_X is SAAARGDLEQLRQKVARTLP. The peptide P_INK-FMDV2_X comprises an amino acid sequence that corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V, m is 1 and n is 1. Howard et al. teach the peptides disclosed can be linked to a detectable 
Regarding claim 18, Howard et al. teach therapeutic agents and the detectable moiety is an imaging agent. See para. [0051, 0054-0057 ]. 
Regarding claim 19, the amino acid residue in the peptides P_INK-FMDV2 and P_INK-FMDV2_X corresponding to X1 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is arginine (R; Arg).
Regarding claim 20, the amino acid residue in the peptides P_INK-FMDV2 and P_INK-FMDV2_X corresponding to X2 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is glycine (G; Gly).
Regarding claim 23, the amino acid residue in the peptides P_INK-FMDV2 and P_INK-FMDV2_X corresponding to X5 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART is alanine A; Ala).
Regarding claim 24, the peptides P_INK-FMDV2 and P_INK-FMDV2_X have the amino acid residue Arginine (R; Arg) corresponds to position X6 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART in t; thus, the claimed variable “m” is 1.
Regarding claim 27, the peptides P_INK-FMDV2 and P_INK-FMDV2_X have the amino acid residue Glutamine (Q; Gln) in the position adjacent to position X6 in claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART thus, the claimed variable “n” is 1.
Regarding claim 31, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP §2112.01. The AV6 peptide ligands, P_INK-FMDV2_X and P_INK-FMDV2, are identical in 6  integrin with a binding affinity that is at least 5-fold greater than the binding affinity of the peptide for 3 integrin or 8 integrin.
Regarding claim 34, Howard et al. teach the peptides disclosed can be linked to a detectable moiety, a therapeutically active moiety, a therapeutic agent, viral coat protein, or anti-tumor agent. See paragraph [0051-0064]; reference claims 15-19.
Regarding claim 39, Howard et al. teach pharmaceutical composition comprising the peptide and a carrier. See [0011, 073, 0074,].
Regarding claim 49, the peptides are 20 amino acids in length.
Regarding claim 50, Howard et al. teach AV6 peptide ligands, P_INK-FMDV2_X and P_INK-FMDV2. See Table 4 and SEQ ID NOs: 36 and 38. The amino acid sequence of P_INK-FMDV2 is SAAARGDLEQLAQKVARTLP. The peptide P_INK-FMDV2 comprises an amino acid sequence that corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V, m is 1 and n is 1. The amino acid sequence of P_INK-FMDV2_X is SAAARGDLEQLRQKVARTLP. The peptide P_INK-FMDV2_X comprises an amino acid sequence that corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V, m is 1 and n is 1. 
Therefore, the teachings of Howard et al. anticipate the claimed invention.

Claim 50 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lehner et al. (“Immunogenicity of Synthetic Peptides Derived From The Sequences Of A Streptococcus mutant Cell Surface Antigen In Nonhuman .
Lehner et al. disclose the peptide SP20 random. See Table 1. The sequence of SP20 random is VPNLRGDLEVLAEKVARTLP. The peptide comprises an amino acid sequence that corresponds to the claimed amino acid sequence X1X2DLX3X4LX5(X6)m(Q)nKVART wherein X1-X6 are amino acids and X3 is not Q when X4 is V, m is 1 and n is 0. 
With regard to the limitation, the peptide binds to v6 integrin, when the claimed and prior art products are identical in structure, the properties or functions associated with the product are presumed to be inherent. MPEP §2112.01. In addition, it is known in the prior art that the LXXL motif allows correct orientation of the RDGLXXL motif to enable hydrophobic side chains to interact with a binding site of v6 as evidenced by Howard et al. (US 2009/0123370 A1; published 2009; see paragraph [0011]). Since, the peptide SP20 of Lehner et al. has the same structure that is claimed to bind v6 integrin and comprises the structural motif taught to bind v6, it is presumed the peptide of Lehner et al. binds v6 or in the alternative, it is obvious since the peptide has the core structural motif taught to bind v6. 
Therefore, the peptide of Lehner et al. anticipates or makes obvious the peptide conjugate of claim 50. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 2009/0123370 A1; published 2009) in view of Hausner et al. (“The Effect of Bi-Terminal PEGylation of an Integrin avb6–Targeted 18F Peptide on Pharmacokinetics and Tumor Uptake”, The Journal of Nuclear Medicine, May 2015, pages 784-790).

Hausner et al. teach a conjugate comprising a peptide that binds v6 integrin, A20FMDV2, polyethylene glycol PEG28 and 4-18F-fluorobenzoic acid (18F-FBA). See Figure 1. Hausner et al. teach modifying the peptide with bi-terminal PEGs the peptide results in favorable high v6 integrin affinity, selectivity and pharmacokinetic profile. See the abstract. Hausner et al. teach the 2 PEG units acted synergistically to result in an improved metabolic profile. See the abstract. Hausner et al. teach the first PEG is conjugated to the N-terminus and the second PEG is conjugated to the C-terminus. See Figure 1.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Howard et al. and Hausner et al. to arrive at the claimed invention. The artisan would have been motivated to conjugate the radiotracer 18F-FBA and bi-terminally pegylate the AV6 peptide ligands of Howard et al. as taught by Hausner et al. to produce a peptide ligand that is traceable and has increase the affinity, selectivity and pharmacokinetic profile of the AV6 peptide ligands. See the abstract, Figure 1, 
Therefore, the claims were prima facie obvious at the time of the effective filing date of the claimed invention.
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 2009/0123370 A1; published 2009). 
The teachings of Howard et al. are discussed above. Howard et al. do not teach combining the pharmaceutical compositions with instructions of use to form a kit. However, the claim would have been obvious to artisan of ordinary skill. It would have been obvious to supply instructions of use in order to instruct the user on to apply the application. The artisan would have been motivated to do so with a reasonable expectation of producing guidance to the user, otherwise the user would not know what to do with the composition.
prima facie obvious at the time of the effective filing date of the claimed invention.
Allowable Subject Matter
Claims are 22, 25, 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art do not teach or suggest a peptide comprising an amino acid sequence SEQ ID NO: 84 wherein the amino acid residue in position X4 is Y,K, D, E, P, S, R or F.
The prior art do not teach or suggest a peptide comprising an amino acid sequence SEQ ID NO: 84 wherein the amino acid residue in position X6 is K, T or Y.
The amino acid sequences selected from SEQ ID NOs: 1-20, 21, 23-36, 38-42 are not taught or suggested in the prior art.
Summary
The limitations of claims 22, 25, 28 and 37 are not taught or suggested in the prior art. Thus, claims are 22, 25, 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 17-21, 23, 24, 26, 27, 31, 32, 34, 39, 49 and 50 are rejected under 35 U.S.C. 102(a)(1).Claims 34, 35, 41 and 50 are rejected under 35 U.S.C. 103.
Conclusion
No claim is allowed.
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658